Exhibit FOR IMMEDIATE RELEASE January 16, 2009 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT & CEO, COMMUNITY TRUST BANCORP, INC., AT (606) 437-3294. Pikeville, Kentucky: COMMUNITY TRUST BANCORP DECIDES NOT TO PARTICIPATE IN THE TREASURY DEPARTMENT'S CAPITAL PURCHASE PROGRAM Community Trust Bancorp, Inc. (NASDAQ-CTBI) announced that it has elected not to participate in the Treasury Department’s Capital Purchase Program.CTBI had received preliminary approval on December 17, 2008 from the U. S. Department of Treasury to receive $68 million by participating in the Treasury’s Capital Purchase Program.The Treasury’s Capital Purchase Program is a voluntary program designed to help healthy institutions build capital to support the U. S. economy. “Community Trust is honored that the Treasury had chosen CTBI as an institution worthy of participation in the Treasury’s Capital Purchase Program,” said Jean R. Hale, Chairman, President and CEO of CTBI.“Our company currently maintains a capital level significantly exceeding regulatory guidelines for a well-capitalized institution and is meeting the lending needs of our customers.Considering our current capital position and the requirements the program would impose on our business, we believe that our participation in the program would not be in the best interests of our shareholders.” Forward-Looking Statements Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements.
